--------------------------------------------------------------------------------

 
EXHIBIT 10 a)


STATE BANCORP, INC.
DEFERRED COMPENSATION ARRANGEMENTS


The following is a description of the deferred compensation arrangements that
the Company has made available to selected officers and directors of the
Company’s wholly owned subsidiary, State Bank of Long Island, and its
subsidiaries (collectively, the “Bank”) for which no formal plan documents exist
and which have been implemented through standard forms of individual agreements
with the participating officers and directors (“Participants”). This description
is provided pursuant to Item 601(b)(10)(iii) of Regulation S-K. Deferral of
bonus payments is permitted under the terms of the plan documents for the Bank’s
Incentive Award Plan.


There are three categories of deferred compensation arrangements for which there
is no written plan document: Supplemental Employee Retirement Plan Deferred
Compensation; Agreements for the Deferral of Director’s Fees and Salary Deferral
Agreements. In April 2004, the Bank entered into Agreements with the
Participants to provide for uniformity of payments by requiring the Participant
to elect a single form of payment for payouts under all categories. Participants
may elect to take payments in a lump sum or over 36 or 60 months. A copy of that
form of agreement is annexed as Exhibit 10(a)(i).
 
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN DEFERRED COMPENSATION


The Board of Directors of the Bank has authorized the Bank to enter into a
standard form of agreement with officers of the Bank to provide a non-qualified
deferred compensation arrangement for each officer for whom contributions under
the Company’s Employee Stock Ownership Plan (“ESOP”) and 401(k) Plan are limited
by the applicable provisions of the Internal Revenue Code. The agreements
provide for a credit to a deferred compensation account for the officer of an
amount equal to the excess of: (A) the amount of the contribution to the ESOP
and the 401(k) Plan for such officer in the absence of such Internal Revenue
Code limitations over (B) the actual amount of such contribution. Amounts
credited accrue interest, during each calendar month, at the Bank's Prime Rate
as in effect on the first day of such calendar month. All accounts are unfunded
and general obligations of the Bank. A copy of the form of Agreement, as
amended, is annexed as Exhibit 10(a)(ii). All of the executive officers of the
Company and the Bank have entered into a Supplemental Employee Retirement Plan
Deferred Compensation Agreement with the Bank.
 
AGREEMENTS FOR THE DEFERRAL OF DIRECTOR’S FEES


The Board of Directors of the Bank has authorized the Bank to enter into a
standard form of agreement with directors of the Bank who elect to defer the
receipt of all or any portion of their director’s compensation. Amounts deferred
are allocated to a deferred compensation account. Amounts credited accrue
interest, during each calendar month, at the Bank's Prime Rate as in effect on
the first day of such calendar month. All accounts are unfunded and general
obligations of the Bank. A copy of the form of Agreement, as amended, is annexed
as Exhibit 10(a)(iii). The following directors have entered into Agreements for
the Deferral of Director’s Fees: Thomas F. Goldrick, Jr., Daniel T. Rowe,
Richard W. Merzbacher and Arthur Dulik, Jr.
 
SALARY DEFERRAL AGREEMENTS 


The Board of Directors of the Bank has authorized the Bank to enter into a
standard form of agreement with selected key employees who elect to defer the
receipt of all or any portion of their salary. Amounts deferred are allocated to
a deferred compensation account. Amounts credited accrue interest, during each
calendar month, at the Bank's Prime Rate as in effect on the first day of such
calendar month. All accounts are unfunded and general obligations of the Bank. A
copy of the form of Agreement, as amended, is annexed as Exhibit 10(a)(iv). The
following executive officers of the Bank have entered into Salary Deferral
Agreements: Thomas F. Goldrick, Jr., Daniel T. Rowe and Brian K. Finneran. Mr.
Goldrick and Mr. Finneran subsequently discontinued salary deferrals.
 
 